Citation Nr: 0829751	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-39 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral shoulder disorders.  


FINDING OF FACT

The veteran's bilateral shoulder disorders are not shown to 
be related to her service or to any incident therein.
 

CONCLUSION OF LAW

Bilateral shoulder disorders were not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1154(b), 5103, 5103(a), 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 
104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski,  2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran is claims service connection for bilateral 
shoulder disorders that she states are the result of an 
injury incurred during active service.  In her July 2004 
statement in support of her claim, the veteran stated that 
the injury happened in 1971 while she was stationed at Walter 
Reed Army Medical Center.  She claims that, on her way into 
work at Walter Reed, she fell through a hole in the flooring 
of a porch of a building where she was hiding from the rain.  
The veteran states that one shoulder was knocked out of place 
and dislocated, while the other was only hurt.  She said that 
she received treatment in the emergency room at Walter Reed 
and was placed on two weeks of light duty.  

The veteran's service treatment records do not show clinical 
evidence of bilateral shoulder disorders at any time during 
active service.  Her service records additionally do not 
demonstrate she ever complained of pain or discomfort in her 
shoulders, or that a diagnosis of any shoulder disorder was 
rendered.  Service medical records obtained from Walter Reed 
Hospital show that the veteran was treated in the emergency 
room in February 1971 for injuries received in a fall through 
a porch floor.  Those treatment notes do not show any 
complaints of or treatment for any shoulder injuries.  Rather 
they show the veteran complained of injury to her right ankle 
and leg, and was diagnosed to have a sprained ankle.

Furthermore, the reports of the veteran's separation 
examination from February 1975 and an Army Reserve 
examination from August 1979 do not show any complaints or 
findings of any joint or upper extremity problems.  In fact, 
in her Reports of Medical History, the veteran did not report 
any injury to her shoulders and specifically denied having 
bursitis or any pain in her shoulders.  Thus, the evidence 
fails to establish that the veteran had bilateral shoulder 
disorders while on active military duty or within one year of 
separation from active service.

In weighing the evidence, the Board must consider the 
credibility of the veteran.  Rucker v. Brown, 10 Vet. App. 67 
(1997).  Upon careful review of the claims folder, the Board 
finds the veteran's claims to not be corroborated by her 
service records.  The veteran claims that her service 
treatment records of February 1971 support her contention of 
bilateral shoulder disorders as a result of her fall while on 
military duty.  However, although the record demonstrates 
that the veteran did fall during her service, she only 
complained of injury to her right ankle and leg.  
Furthermore, the veteran failed to report any injury to her 
shoulders immediately after her fall and for many years 
after.  The in-service medical evidence of the injury and 
treatment does not corroborate veteran's recent statements 
made in connection with her claim for VA benefits.  The 
statements of the veteran asserting injury to her shoulders 
in service are not corroborated by the service medical 
records and are not deemed to be reliable.  Thus, the Board 
finds that the evidence fails to establish an in-service 
incurrence of any injury or disease related to the veteran's 
shoulders. 

As to post-service treatment, the Board notes that the first 
evidence of any complaints or treatment related to the 
veteran's shoulder was not until June 2003, more than 28 
years following the veteran's separation from service, when 
the veteran was seen by her private doctor for complaints of 
right upper arm pain.  The veteran was diagnosed with 
bursitis in the right shoulder and underwent physical therapy 
at a VA facility.  However, x-rays taken at that time show no 
evidence of arthritis or any other abnormality. 

Furthermore, although the private treatment records show a 
diagnosis of bursitis, they are silent as to the cause of the 
recently diagnosed disorder.  Thus, the Board finds that the 
medical evidence fails to establish any relationship between 
current bilateral shoulder disorders diagnosed many years 
after service and the veteran's fall incurred in service in 
1971.

The Board attached low probative weight to the veteran's 
statements of having injured her shoulders in service.  Those 
contentions are outweighed by the absence of medical evidence 
of any shoulder problems for many years after service.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment or diagnosis, which weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Board, therefore, finds that the preponderance of the 
evidence is against finding that the veteran's current 
bilateral shoulder disorders are related to her military 
service.  Finally, because of the length of time between her 
separation from service and the initial record of diagnosis, 
the veteran is not entitled to service connection for any 
bilateral shoulder disorders on a presumptive basis.  The 
Board notes that X-rays of the shoulders did not demonstrate 
arthritis or any other presumptive disorder.  38 C.F.R. 
§§ 3.307, 3.309(a). 

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's current bilateral 
shoulder disorders first manifested many years after service 
and are not related to her active service or any incident 
therein.  As the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral shoulder 
disorders, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. " Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence to the veteran in July 2004 
and March 2006, a statement of the case in November 2005, and 
supplemental statements of the case in August 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Thus, VA has 
satisfied its duty to notify and had satisfied that duty to 
notify prior to the issuance of the March 2008 supplemental 
statement of the case.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA did not obtain a medical examination in 
relation to the claim for service connection for bilateral 
shoulder disorders because there is no competent evidence 
that the veteran's disorders are the result of any event, 
injury, or disease in service and the evidence does not tend 
to indicate any relationship between the current shoulder 
disorders and her service.  See 38 C.F.R. § 3.159(c)(4).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for bilateral shoulder disorders is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


